Title: To Thomas Jefferson from James Dinsmore, 30 January 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello Jany 30 1808
                  
                  I writ to you some time ago for a gallon of Copal varnish and two Doz of brass pulleys, which have not yet come to hand: if you have not forwarded them; Mr Barrey wishes you to add another Gallon of varnish & forward them by the next Stage as he is in great want of the varnish. we have finished the Shutters & Sashes of the Hall Parlour & Dineing room, and are now engaged at the venetion work adjoining the green house; you will please to inform me whether you intend a Chinese railing round the top of them & what figure as we can put it up to better advantage now than afterwards—I do not expect we will be able to get the railing round the terras done as the Stuff is only now got into the kiln & we must make the Sashes for P forrest so soon as it is dry that Mr. Barry may get them Glaized before he quits here. 
                  I am Sir with great respect your very Hmb Sert
                  
                     Jas. Dinsmore 
                     
                  
               